Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        15-MAR-2021
                                                        01:20 PM
                            SCPW-XX-XXXXXXX             Dkt. 13 ODDP

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                  THEODORE K. KAOHU, JR., Petitioner,

                                  vs.
                 THE HONORABLE MICHAEL D. WILSON,
             Associate Justice of the Supreme Court,
              State of Hawai#i, Respondent Justice.


                       ORIGINAL PROCEEDING
        (CASE NO. 1CPN-XX-XXXXXXX; CR. NO. 1PC111001756)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
        (By: Recktenwald, C.J., Nakayama and McKenna, JJ.,
  Circuit Judge Morikawa, in place of Wilson, J., recused, and
     Circuit Judge Remigio, in place of Eddins, J., recused)

          Upon consideration of petitioner Theodore K. Kaohu,

Jr.’s petition for writ of mandamus, filed on February 16, 2021,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner, who is currently

seeking relief in the circuit court in Case No. 1CPN-XX-XXXXXXX,

fails to demonstrate that he has a clear and indisputable right

to the requested relief from this court and has alternative means

to seek relief.    Petitioner, therefore, is not entitled to the

requested extraordinary writ.    See Kema v. Gaddis, 91 Hawai#i

200, 204, 982 P.2d 334, 338 (1999) (a writ of mandamus is an

extraordinary remedy that will not issue unless the petitioner

demonstrates a clear and indisputable right to relief and a lack
of alternative means to redress adequately the alleged wrong or

obtain the requested action).   Accordingly,

          IT IS HEREBY ORDERED that the petition for writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, March 15, 2021.

                                     /s/ Mark E. Recktenwald

                                     /s/ Paula A. Nakayama

                                     /s/ Sabrina S. McKenna

                                     /s/ Trish K. Morikawa

                                     /s/ Catherine H. Remigio




                                 2